2015 UT App 113
_________________________________________________________

                THE UTAH COURT OF APPEALS

                           ANN GORE,
                    Petitioner and Appellant,
                                v.
                         HORACE GRANT,
                    Respondent and Appellee.

                              Opinion
                         No. 20130871-CA
                        Filed April 30, 2015

         Second District Court, Farmington Department
                The Honorable John R. Morris
                         No. 114702018

        Lincoln Harris and Zachary E. Peterson, Attorneys
                          for Appellant

               Aaron B. Millar, Attorney for Appellee

JUDGE STEPHEN L. ROTH authored this Opinion, in which JUDGES
       JOHN A. PEARCE and KATE A. TOOMEY concurred.


ROTH, Judge:

¶1     Ann Gore (Mother) challenges the district court’s order
modifying the child support agreement she entered into with
Horace Grant (Father). First, she contends that modification of
the support order is unjust, inappropriate, and not in the best
interest of the parties’ child. Second, she asserts that the district
court did not have the authority to order her to pay Father a
$1,700 security deposit. Finally, she appeals from the denial of
her requests for attorney fees. We affirm the district court’s order
on the security deposit but reverse and remand for further
proceedings on the other two issues. We decline to award
Mother the attorney fees she incurred on appeal.
                            Gore v. Grant



                         BACKGROUND

¶2      Mother and Father have one daughter (Daughter), who
was born in January 1996. In fall 1997, the parties entered into an
agreement governing Father’s support obligations to Daughter
throughout her minority (the Agreement). The Agreement
initially required Father to pay child support in the amount of
$3,000 per month. Then, beginning in January 1998, the
“monthly amount of Child Support shall be increased by three
percent (3%) on January 1 of each calendar year.” An attachment
to the Agreement details the amount of Father’s support
obligation, year by year, from 1996 through 2013 when his
monthly child support obligation would be $4,812.1 The parties
do not appear to have taken Utah’s child support statute into
account in establishing these amounts, and, indeed, Father’s
monthly child support obligation was well above the highest
single-child support obligation designated by Utah guidelines at




1. The Agreement provides that Father’s child support obligation
continues until the earliest of the following events: (1) the later of
the month of Daughter’s eighteenth birthday or her graduation
from high school, but not later than the month of her nineteenth
birthday; (2) Daughter’s marriage; (3) Daughter’s leaving home
(with certain exceptions); (4) Daughter’s enlistment with the
armed forces; (5) Daughter’s death; (6) Father’s death, subject to
the terms governing his purchase of life insurance; or (7)
Daughter’s full-time employment for six consecutive months. By
the time of trial, none of the events described in 2 through 7 had
occurred, and Daughter was on track to graduate from high
school in spring 2014, shortly after her eighteenth birthday.
Assuming this was the first of these events to occur, Father’s
child support obligation would have continued until May or
June 2014.




20130871-CA                       2                2015 UT App 113
                          Gore v. Grant



the time.2 Utah Code Ann. § 78-45-7.14 (Michie 1996) (setting the
highest child support obligation amount for one child at $826 per
month). In total, the Agreement obligated Father to pay about
$850,000 in child support. He also agreed to be responsible for
“all reasonable expenses for *Daughter’s+ medical, dental,
orthodontic, psychological or psychiatric care,” when those
expenses were not covered by insurance. The Agreement further
required Father to purchase a residence in Utah for Mother and
Daughter to reside in rent-free until the support obligation
ended. Father was responsible for “all major structural repairs”
to the home, while Mother was to perform “routine maintenance
and repair.” The Agreement was registered and approved by a
Pennsylvania court in December 1997.

¶3     At the time, Father was employed as a professional
basketball player for the National Basketball Association (NBA).
His NBA career began in 1987 and lasted seventeen seasons (ten
before execution of the Agreement and seven after). In 1997, the
year the Agreement was executed, Father earned nearly $14.3
million—about $1.19 million per month—from salary alone.
Over the next seven seasons, Father earned nearly $27 million
more—an average of $3.85 million per year in salary, with his
lowest salary for any one year being $583,267. Father retired
after the 2004 season and received an additional $2.5 million in
deferred compensation. From his retirement through fall 2010,
Father remained unemployed and lived solely on his previous
earnings. During those years, Father also “lost substantial sums
of money from investments and failed business ventures.” In late
2010, Father began doing promotional engagements for the
NBA. In total, between 1996, the year Daughter was born, and
2011, the year Father moved to modify child support, Father had
earned $46.5 million in salary from the NBA. At the time of trial
in May 2013, Father was earning $124,000 a year, or $10,352 a

2. Although the Agreement contains a provision that
Pennsylvania law is to govern its enforcement, the parties have
agreed that Utah law should apply.




20130871-CA                    3               2015 UT App 113
                          Gore v. Grant



month, for his promotional appearances, which took up less than
seven weeks per year. Since Daughter’s birth, Mother has earned
only minimal income from songwriting and a self-owned
business. Both parties testified that when they entered the
Agreement, they expected that Mother would not seek full-time
employment but instead would stay at home to care for
Daughter until her majority.

¶4      From 1997 through 2008, Father complied with the
Agreement. He purchased a home for Mother and Daughter in
Utah and kept current with his child support obligation. In 2009,
Father began reducing his monthly support payments. Over the
next three years, he typically paid just $3,000 per month, which,
in 2009, was about $1,200 less than what he was obligated to pay
under the Agreement and by 2011 resulted in a $1,500 monthly
deficit. In November 2011, Father filed a petition to modify the
Agreement to reduce his monthly child support obligation to
$733, an amount Father asserted was consistent with the Utah
child support guidelines for persons with the parties’ then-
current incomes, and to rescind his obligation to provide a home
for Mother and Daughter so that he could sell the house to pay
off his child support arrearages. Father argued that his
circumstances met the threshold requirements for modification
under Utah law, both because the child support amount had not
been modified within the last three years and because there had
been a change of 30% or more in Father’s income so as to result
in a difference of 15% or more between the support amount due
and the amount required by the child support guidelines. See
Utah Code Ann. § 78B-12-210(8)–(9) (LexisNexis 2012).3

¶5    Father’s motion for temporary orders reducing his child
support payments was denied, but he continued to pay less than

3. The child support statutes have been amended since Father
filed his petition to modify, but none of the amendments to
provisions pertinent to this appeal affect our analysis. We
therefore cite the current version of the Utah Code Annotated.




20130871-CA                    4               2015 UT App 113
                           Gore v. Grant



his obligation under the Agreement. With the assistance of the
Office of Recovery Services and the contempt power of the
district court, Mother eventually recovered the child support
arrearages. The district court deemed its contempt order against
Father purged after he paid his overdue child support in full.

¶6     Following a one-day trial in May 2013, the district court
granted Father’s petition to modify. The court concluded that a
reduction in child support was warranted because Father had
experienced a substantial, non-temporary reduction in annual
income from $14 million at the peak of his career in 1997 to
$124,000 in 2013. The court found that Father was “no longer
capable of working as a professional basketball player due to age
and physical injuries” and that without any “discernible specific
education, training, or skills qualifying him for employment,”
Father had no ability to obtain employment other than the kind
of promotional appearances he was already doing. The court
further found that Father was “accept*ing+ and appear*ing+ at as
many such promotional opportunities as reasonably possible
and available” and that he did not have “any other perceptible
opportunity to recoup or restore a higher level of income.” From
these statements, it appears that the district court determined
that Father was not voluntarily underemployed. The court also
found that Father’s income was insufficient “by several
thousands of dollars” to cover his household’s monthly expenses
of $26,000.4 Ultimately, the district court concluded that because
there was a substantial and material change in Father’s income
that resulted in his child support obligation under the
Agreement being approximately 80% higher than his obligation
under the Utah child support guidelines, it was appropriate to
adjust his child support obligation downward. See id. § 78B-12-
210(9). Applying the statutory guidelines, the court reduced
Father’s child support obligation from more than $4,500 per

4. Since Daughter’s birth, Father has married. At the time of trial,
he had four other minor children, including a child with special
needs.




20130871-CA                      5                2015 UT App 113
                         Gore v. Grant



month under the Agreement to $1,011 per month.5 The court
made the modification retroactive to December 2011. As a result,
the court determined that Father had actually overpaid child
support by approximately $24,000 to date. Thus, the court
ordered “that the $24,014 overpayment be applied as a credit
against *Father’s+ future monthly child support payments” and
authorized Father to “request entry of a judgment against
[Mother] in the amount [of] his overpayment” after the child
support obligation terminated.

¶7     With respect to Father’s request that he be released from
his obligation to provide Mother and Daughter with a home, the
court concluded that “it is fair and equitable that the
requirements of the [Agreement] pertaining to the Utah House
continue” until the termination of child support. The court,
however, found merit in Father’s claim that Mother had failed to
maintain the home as required by the Agreement. As a
consequence, it ordered Mother to pay Father “a security deposit
for the Utah House in the amount of $1,700, the equivalent of
one month’s rent.” This deposit was to be “applied to the
reasonable costs of cleaning and repairing the Utah House upon
its vacation by [Mother] and/or [Daughter+” with “*a+ny unused
portion” to be “refunded to *Mother+.”

¶8      Finally, the court denied Mother’s requests for attorney
fees. It reasoned that Father, not Mother, was the prevailing
party and that Mother had not demonstrated a need for fees and
costs. The court also determined that there was no basis for an
“imposition of sanctions against *Father,] due to the purging of
his contempt.”




5. This figure was calculated by applying the statutory
guidelines to Father’s $10,352 in monthly income and Mother’s
imputed monthly income of $1,257. Mother stipulated to the
imputation of income.




20130871-CA                    6               2015 UT App 113
                           Gore v. Grant



¶9     Mother appeals from the district court’s decisions
reducing child support, ordering that she pay Father a security
deposit to live in the Utah home, and denying her requests for
attorney fees.


            ISSUES AND STANDARDS OF REVIEW

¶10 Mother challenges the district court’s decision to modify
Father’s child support obligations. Ordinarily, “*i+n reviewing
child . . . support proceedings, we accord substantial deference
to the trial court’s findings and give it considerable latitude in
fashioning the appropriate relief.” Diener v. Diener, 2004 UT App
314, ¶ 4, 98 P.3d 1178 (omission in original) (citation and internal
quotation marks omitted). But because the district court was
considering child support in the context of a previously
stipulated child support arrangement, we also review the district
court’s interpretation and application of the Agreement for
correctness. See Cantrell v. Cantrell, 2013 UT App 296, ¶ 10, 323
P.3d 586 (noting that appellate courts “review the trial court’s
legal determinations regarding . . . entitlement to child support
modification for correctness” (citation and internal quotation
marks omitted)).

¶11 Mother also challenges the denial of her requests for
attorney fees pursuant to Utah Code section 30-3-3. The decision
to award or deny attorney fees in domestic cases is within the
district court’s sound discretion, and we will disturb the decision
only if the district court abuses that discretion. Stonehocker v.
Stonehocker, 2008 UT App 11, ¶ 49, 176 P.3d 476.


                            ANALYSIS

                  I. Child Support Modification

¶12 This case is unusual. Early in Daughter’s life, the parties
entered into a child support agreement that would be in effect
until Daughter reached majority. The parties agreed to child




20130871-CA                      7                2015 UT App 113
                           Gore v. Grant



support payments that were not calculated from any applicable
support guidelines but would increase from an initial $3,000 per
month to nearly $5,000 per month over the life of the Agreement.
And they entered into the Agreement with an understanding
that Father would very likely not be able to continue working as
an NBA player during the Agreement’s entire term. Yet now,
after Father’s income has, as expected, decreased markedly, he
seeks to reduce his child support payment to fit within the
guidelines. We conclude that the district court erred in granting
Father’s modification request without fully considering the
extraordinary circumstances of this case.

¶13 Contracts relating to domestic arrangements, created
without judicial intervention, can be enforceable. Cf. Levin v.
Carlton, 2009 UT App 170, ¶ 9, 213 P.3d 884 (“[Pre]nuptial
agreements are to be construed and treated as are contracts in
general. They are in no way different from any other ordinary
contract.” (alteration in original) (citation and internal quotation
marks omitted)). The enforceability of a contract governing a
child’s support, however, is limited. See, e.g., Utah Code Ann.
§ 30-8-4(2) (LexisNexis 2013) (prohibiting premarital agreements
from governing child support). This is because the legislature
has set the presumptive amount of child support necessary to
meet a child’s needs, based on the parents’ incomes (the
guidelines). Id. §§ 78B-12-205(1), -210(2) (LexisNexis 2012). The
legislature has further required that any deviation from the
guidelines be justified by a finding that support at the guidelines
amount would be “unjust, inappropriate, or not in the best
interest of a child.” Id. § 78B-12-210(3). Parents, however, may
enter into an agreement that requires one parent “to pay child
support in excess of the guidelines even if the trial court does not
make a specific finding that such a deviation is warranted . . .
[b]ecause an increase in ordered child support does not
negatively implicate a child’s best interest in the obvious way
that a decrease in child support would.” Cantrell, 2013 UT App
296, ¶ 14 (citation and internal quotation marks omitted); see also
Utah Code Ann. § 78B-12-201(4) (“A stipulated amount for child
support . . . is adequate under the guidelines if the stipulated




20130871-CA                      8               2015 UT App 113
                          Gore v. Grant



child support amount . . . equals or exceeds the base child
support award required by the guidelines.”).

¶14 There is no dispute that the parties’ Agreement satisfied
these conditions and was an enforceable child support order.6
When there is a support order in effect, “*p+rospective support
shall be [ordered in an amount] equal to the amount granted by
*the+ court order.” Utah Code Ann. § 78B-12-202(1)(a)
(LexisNexis 2012). Further, if the child support order contains a
“stipulated provision for the automatic adjustment for
prospective support,” then support shall be adjusted in
accordance with the order, provided that the automatic
adjustment provision “is clear and unambiguous,” “is self-
executing,” “provides for support which equals or exceeds the
base child support award required by the guidelines,” and “does
not allow a decrease in support as a result of the obligor’s
voluntary reduction of income.” Id. § 78B-12-202(1). Deviation
from the prior order is permitted, however, when there has been
a substantial change of circumstances. Id. A substantial change in
circumstances sufficient to warrant modification occurs if one of
the parent’s incomes changes “30% or more” or there are
“material changes in the employment potential and ability of a
parent to earn” that cause “a difference of 15% or more between
the payor’s *original+ support amount and the payor’s support
amount that would be required under the guidelines” using the
new income. Id. § 78B-12-210(9)(b)–(c). When such a substantial

6. Although the parties entered the Agreement on their own
accord, they did register it with a Pennsylvania court, which
“approved” it. Thus, both the parties and the district court
treated the Agreement as an order of the court that is subject to
the modification provisions of the Utah child support statutes.
For purposes of appeal, we accept this characterization and do
not address the issue of whether an above-guidelines agreement
reached outside the judicial process, such as the one here
appears to be, is governed by the modification provisions of the
child support statutes.




20130871-CA                     9               2015 UT App 113
                          Gore v. Grant



change of circumstances occurs, it is presumed that child
support will be modified to the amount set forth in the
guidelines. Id. §§ 78B-12-202(2), -210(2)(a). That presumption is
rebutted, however, if the district court determines that
“complying with a provision of the guidelines or ordering an
award amount resulting from use of the guidelines would be
unjust, inappropriate, or not in the best interest of a child in a
particular case.” Id. § 78B-12-210(2)(a), (3). Should the court
determine that the guidelines amount has been rebutted, the
court shall make a finding to that effect. Id. § 78B-12-210(3). It
then must devise a support order “after considering all relevant
factors,” including the following non-exclusive list:

       (a) the standard of living and situation of the
       parties;
       (b) the relative wealth and income of the parties;
       (c) the ability of the obligor to earn;
       (d) the ability of the obligee to earn;
       (e) the ability of an incapacitated adult child to
       earn, or other benefits received by the adult child
       or on the adult child’s behalf including
       Supplemental Security Income;
       (f) the needs of the obligee, the obligor, and the
       child;
       (g) the ages of the parties; and
       (h) the responsibilities of the obligor and the
       obligee for the support of others.

Id. § 78B-12-202(3).

¶15 Father filed his petition to modify the Agreement’s child
support obligations on the ground that he had suffered a
substantial change in circumstances due to a significant loss of
income following the termination of his NBA career. Father
requested that the district court reduce his child support
obligation from the agreed-upon amounts to a guidelines
amount in line with his current salary. Mother did not dispute
that Father’s financial circumstances had substantially changed.
She contended, however, that in assessing whether a downward



20130871-CA                    10               2015 UT App 113
                           Gore v. Grant



departure from the amount of support contemplated by the
Agreement to the amount established by the guidelines was
warranted, the court could not focus solely on Father’s current
income. Rather, she argued, in light of the circumstances
surrounding the execution of the Agreement, Father’s
investment and expenditure of his significant accumulated
income as well as Father’s ongoing standard of living, the
district court ought to have determined that the presumption
that the guidelines apply had been rebutted. She pointed to the
fact that since Daughter’s birth, Father had earned over $46.5
million from NBA salary alone. And since 2010, his primary
source of income was from limited promotional appearances—in
2013, the year of trial, Father earned $124,000 for less than seven
weeks of employment. She further argued that at the time of the
petition, Father continued to live a relatively lavish lifestyle,
with his household expenses totaling $26,000 per month. Yet
Father based his modification petition on his insolvency,
contending that due to failed business investments, he lacked
any significant income or unencumbered assets with which he
could uphold his end of the bargain memorialized in the
Agreement.

¶16 Moreover, before the modification petition, Father’s child
support had never been governed by the child support
guidelines. Instead, the parties had agreed, in writing, to specific
amounts of child support to be paid over the course of
Daughter’s minority notwithstanding Father’s actual income. At
trial, Mother testified that she had agreed to the amounts set in
the Agreement because she wanted to “insure a stable income”
that would allow her “to stay home with *Daughter+,” as both
parties agreed she should. The parties were aware that Father
was unlikely to continue his NBA career for the Agreement’s
entire duration, but given the magnitude of his income in the
meantime, they expected that he would preserve sufficient
income or assets to meet that obligation, without imposing any
significant impact on his lifestyle, much less any hardship. Yet
once the Agreement neared its term and the highest obligations
kicked in (over $4,500 per month), Father sought to modify the
arrangement to reduce his child support obligation in proportion



20130871-CA                     11                2015 UT App 113
                           Gore v. Grant



only to his current income. Father asked that the court make
such an adjustment based on his decline in salary only, without
consideration of his actual wealth and other assets and despite
the fact that he received the benefit of lower payments during
the time that he had the greatest ability to pay.

¶17 The court accepted Father’s invitation. After finding that
Father’s income had significantly and permanently decreased
and accepting his representations that he had “lost substantial
sums of” his accumulated wealth, the court concluded that a
decrease in child support to the guidelines amount was
appropriate because Mother had “offered no direct evidence that
a reduction . . . to an amount consistent with the Utah child
support guidelines would have an actual adverse effect on the
financial needs or wellbeing of *Daughter+.” The court then
reduced Father’s monthly support obligation to the guidelines
amount of $1,011, which is substantially less than what Father
had agreed to pay to meet what the parties must have expected
to be increasing expenses as Daughter grew older. Under the
totality of these circumstances, Mother reasons, “ordering an
award amount resulting from use of the guidelines would be
unjust, inappropriate, or not in the best interest of” Daughter. See
id. § 78B-12-210(2)(a), (3).

¶18 We agree with Mother that in modifying child support in
accordance with the guidelines, the district court failed to
adequately take into account the totality of the evidence
pertinent to whether the presumption in favor of the guidelines
had been rebutted, focusing narrowly on whether the requested
reduction of child support “would have an actual adverse effect
on the financial needs or wellbeing of *Daughter+,” instead of
taking a broader look at whether the result would have been
otherwise unjust or inappropriate under all the circumstances.
Although the court found that Father had lost a substantial
amount of his wealth, the court also found that Father had
$375,000 in savings, income from a $205,000 installment sale
contract and $1 million judgment, and $68,000 in other assets.
Yet, rather than considering Father’s ability to meet his agreed-
upon child support obligation through both his salary and his



20130871-CA                     12               2015 UT App 113
                          Gore v. Grant



other remaining assets, the court seems to have compared only
Father’s current earnings and his income history in determining
that the presumption had not been rebutted.7 But in light of the
evidence proffered by Mother in the context of the unusual
circumstances of this case, a reduction of child support to track
the guidelines would be appropriate only after a more careful
consideration of whether the presumption that the guidelines
applied had been rebutted. And such a determination requires
the court to consider the Agreement’s history and Father’s
broader economic circumstances, not simply his current income,
in order to fairly determine whether application of the
guidelines would be “unjust, inappropriate, or not in
*Daughter’s+ best interest.” See id. § 78B-12-210(3). This case did
not start as a guidelines case; rather its genesis was in
circumstances far distant from what appears to have been
contemplated by the legislature in establishing the guidelines.
And the district court seems not to have taken this and other
circumstances fully into account in the decision it made here.

¶19 We therefore remand for the district court to specifically
address the question of whether the guidelines have been
rebutted and then to establish the appropriate child support
amount, either in accordance with the guidelines if the
presumption has not been rebutted or after consideration of the

7. In assessing whether the presumption had been rebutted, the
district court also considered Mother’s earnings, finding that
“since the entry of the Pennsylvania Order,” Mother has “relied
upon *Father’s+ monthly child support payments and taken only
perfunctory action to contribute to the economic support of
*Daughter+.” Although the court could certainly take this into
account as part of its overall assessment of the presumption,
doing so without considering the fact that the parties had
undisputedly agreed that this was the intent of the Agreement
seems to unduly weigh the scale in favor of the presumption, at
least when considered only in the context of Father’s current
income.




20130871-CA                     13               2015 UT App 113
                           Gore v. Grant



statutory factors if the presumption has been rebutted. In
remanding, we express no opinion about whether the
presumption has or has not been rebutted.8 Indeed, despite the
information cited in this opinion that seems to support a finding
that the guidelines have been rebutted, there may well be other
circumstances that warrant their application. See Busche v.
Busche, 2012 UT App 16, ¶ 17 & n.8, 272 P.3d 748 (explaining, in
the context of assessing the appropriateness of modification of
support when one parent claimed that the other was voluntarily
underemployed, that district courts must take into account the
realities of the parents’ financial situations, even under
circumstances where one parent or both should have been able
to fulfill the original support obligation by acting more
prudently).

                        II. Security Deposit

¶20 Next, Mother challenges the district court’s order that she
pay a $1,700 security deposit to remain in the home that Father
was contractually obligated to provide for Daughter. We
conclude that such an order fell within the district court’s
discretion to fashion appropriate child support orders. See Diener
v. Diener, 2004 UT App 314, ¶ 4, 98 P.3d 1178.

¶21 Under the Agreement, Father’s child support obligation
included a requirement that he purchase a home for Mother and


8. We note that the statutory factors for an extra-guidelines
award seem to echo the unusual circumstances of this case,
where there is a substantial disproportion between the parties’
relative “standard of living and situation,” “wealth,” “ability . . .
to earn,” “needs,” and “responsibilities . . . for the support of
others.” Utah Code Ann. § 78B-12-202(3) (LexisNexis 2012). But
the factors do not suggest a decision in favor of one outcome or
another; rather, if the presumption is rebutted, the factors would
have to be weighed and balanced to arrive at an equitable
outcome.




20130871-CA                      14               2015 UT App 113
                          Gore v. Grant



Daughter to reside in rent-free during the Agreement’s term.9
When Father moved to modify his child support obligation, he
also requested that the court eliminate this requirement. As part
of his request, Father asked the court to order Mother to pay a
$5,000 security deposit to cover the costs of any reasonable
repairs that he would have to make after Mother and Daughter
vacated the home. Father premised his request on the fact that a
domestic relations commissioner had previously found that
Mother had not been maintaining the home, as was required by
the Agreement, and had ordered her to undertake certain repairs
to Father’s satisfaction. Father also cited the fact that he had
difficulty in obtaining access to the home to ensure that Mother
had adequately complied with the commissioner’s repair order.

¶22 The district court denied Father’s request to eliminate the
requirement that he provide a rent-free home for Daughter
because requiring Daughter to move after nearly seventeen years
would be “unnecessarily disruptive” and “would be neither
equitable nor just, nor in the child’s best interests.” The court,
however, did order Mother to pay a security deposit in the
amount of $1,700, the “equivalent of one month’s rent,” which
was to be “applied to the reasonable costs of cleaning and
repairing the Utah House upon its vacation” with “*a+ny unused
portion . . . *to be+ refunded” to Mother. Imposition of a
reasonable security deposit seems to be an appropriate response
to Father’s concern, validated by the commissioner’s findings,
that there would likely be some need for repairs to the home at
the end of the Agreement’s term. That the court acted within its
discretion seems particularly true where the Agreement itself
does not provide Father with the typical remedies available to a
landlord should the tenant breach his or her maintenance
obligations.



9. The parties and the district court treated the requirement that
Father provide a home for Daughter as part of his child support
obligation. We accept that characterization.




20130871-CA                    15               2015 UT App 113
                          Gore v. Grant



¶23 Mother nevertheless contends that imposition of the
security deposit, no matter how reasonable its amount, was an
abuse of discretion because she did not have adequate resources
with which to pay $1,700. In support of her position, Mother
cites the district court’s findings that she had nearly $5,200 in
monthly expenses but only $200 in income (other than from
child support). Mother’s description of the court’s findings,
however, is incomplete. First, the district court expressed doubt
about the reasonableness of Mother’s claimed expenses, stating,
“*Mother+ claims combined monthly expenses totaling $5,129.41,
despite having no rental or mortgage expense and only a two-
person household.” Second, the court, with Mother’s stipulation,
imputed income to her in the amount of the “federal monthly
minimum wage of $1,257.” The court further found that Mother
has “over $31,000 in bank accounts,” although it also found that
she had significant credit card debt. Mother has neither
challenged these findings nor made any attempt to analyze her
ability to pay using the figures actually attributed to her by the
district court. We therefore do not further address her claim that
she could not afford the $1,700 security deposit. Because we
conclude that the district court acted within its discretion “in
fashioning the appropriate relief” for Father’s concern that his
compliance with the obligation to provide housing for Daughter
might cause him greater expense, see Diener, 2004 UT App 314,
¶ 4 (citation and internal quotation marks omitted), we affirm
the order requiring Mother to pay a $1,700 security deposit.

                        III. Attorney Fees

¶24 Finally, Mother claims that the district court abused its
discretion when it denied her requests for attorney fees. Mother
also requests an award of her attorney fees incurred on appeal.
We reverse the district court’s denial of attorney fees and
remand for further consideration. However, we deny Mother’s
request for attorney fees on appeal because she has not asserted
a basis or provided any reasoned analysis for awarding them.




20130871-CA                    16               2015 UT App 113
                           Gore v. Grant



A.     Attorney Fees Incurred in the District Court

¶25 Mother requested that the district court award her
attorney fees pursuant to Utah Code section 30-3-3 to reimburse
her for the fees she incurred both to enforce the child support
order through the contempt proceedings and to defend against
Father’s modification petition. See Utah Code Ann. § 30-3-3(1),
(2) (LexisNexis 2013) (authorizing a district court to award
attorney fees “in any action to establish *or enforce+ an order of
. . . child support”). “Utah Code section 30-3-3 creates two
classes of attorney fees—those incurred in establishing court
orders and those incurred in enforcing court orders . . . .” Connell
v. Connell, 2010 UT App 139, ¶ 28, 233 P.3d 836. When
considering a fee request in the context of an order-
establishment proceeding, the court must assess the usual factors
of “(1) the receiving *party’s+ financial need, (2) the payor
*party’s+ ability to pay, and (3) the reasonableness of the
requested fees.” Id. ¶ 27. When a fee request is made in an order-
enforcement proceeding, however, “*t+he guiding factor . . . is
whether the party seeking an award of fees substantially
prevailed on the claim.” Id. ¶ 28. In assessing a request for
enforcement fees, the district court “may disregard the financial
need of the moving party.” Id. (citation and internal quotation
marks omitted). The reason for the distinction is that the
legislature had a different purpose in authorizing the district
court to award each class of fees: an award of fees incurred in an
establishment proceeding “enable*s+ a party to prosecute or
defend the action,” while an award of fees incurred in an
enforcement proceeding “allow*s+ the moving party to collect
fees unnecessarily incurred due to the other party’s
recalcitrance.” Id. ¶¶ 29–30.

¶26 The district court denied Mother’s requests for attorney
fees because it found that she “is not the prevailing party” and
“has failed to sufficiently demonstrate a need for an award of
fees and costs.” In making these findings, the court did not
appear to distinguish between fees requested for the
enforcement action (the contempt proceedings) and the fees
requested for the establishment action (the modification



20130871-CA                     17               2015 UT App 113
                          Gore v. Grant



proceedings). Mother contends that the district court abused its
discretion in denying her requests for attorney fees because the
denials were based on findings that are not supported by the
record. As we explain below, we remand for the district court to
reconsider its denial of Mother’s requests for attorney fees.

1.    Contempt Proceedings

¶27 Mother initiated an enforcement action when she sought
to collect past-due child support and payment for Daughter’s
dental bill. Cf. Busche v. Busche, 2012 UT App 16, ¶ 28, 272 P.3d
748 (observing that an order to show cause hearing was a child
support enforcement action). Thus, the guiding factor for the
district court in determining whether it ought to award Mother
the attorney fees she incurred in the contempt proceedings is
whether Mother prevailed upon her claims. Connell, 2010 UT
App 139, ¶ 28. The district court found that Mother “is not the
prevailing party.” This finding is erroneous.

¶28 In early 2012, Mother moved for a judgment against
Father for non-payment of nearly $50,000 in child support
obligations from January 2009 to December 2011 and for failure
to pay Daughter’s $1,071 dental bill. She also sought to have
Father held in contempt for his noncompliance. In March 2012,
the district court entered judgment for Mother in the amount of
$48,652 for Father’s child support arrearages10 and set the issue
of Father’s contempt for hearing. The district court subsequently
found Father to be in contempt for failing to pay his past-due
child support. About this same time, the commissioner
considered Father’s failure to pay Daughter’s dental bill.

10. Mother’s judgment was later reduced by $3,525 when the
district court retroactively modified Father’s child support as of
December 2011. This reduction does not warrant a departure
from our conclusion that Mother prevailed in the enforcement
action.




20130871-CA                    18               2015 UT App 113
                           Gore v. Grant



Although the commissioner declined to certify the issue of
contempt, he entered a judgment against Father for the $1,071
bill. Thus, Mother clearly prevailed in the proceedings to enforce
the Agreement.11 See Olsen v. Lund, 2010 UT App 353, ¶ 7, 246
P.3d 521 (explaining that the prevailing party is “the party in
whose favor the net judgment is entered” (citation and internal
quotation marks omitted)).

¶29 The district court, however, determined that Mother had
not prevailed when assessing her request for attorney fees.
While the district court’s determination is correct with respect to
the modification proceedings that established a lower child
support obligation for Father, it is not accurate with regard to the
contempt proceedings. It appears that the court failed to take
into account the distinction between the two types of
proceedings but rather considered only which party was the
“comparative victor*+” overall. See id. ¶ 12 (citation and internal
quotation marks omitted). But these two proceedings are distinct
both in subject matter and in the statutory basis for a fee award
and, as a result, should be treated by the court as legally distinct
in determining whether to award attorney fees.

¶30 Nevertheless, the fact that Mother prevailed in the
contempt proceedings does not mean that she is automatically

11. The district court’s contempt order provided that Father
could avoid the consequences of its contempt finding—a $1,000
fine and thirty days in jail—if he came “current on child support
for the current year within thirty days” and paid “an additional
$2,000 per month beginning May of 2012” until he had paid off
his arrearages. By the time of trial, Father had paid the child
support arrearages and was current on his child support
obligations. As a result, the district court concluded that he had
“purged his contempt.” Father’s resulting compliance with the
court order reinforces the conclusion that Mother prevailed in
enforcing the Agreement’s child support and dental coverage
obligations.




20130871-CA                     19               2015 UT App 113
                          Gore v. Grant



entitled to attorney fees. Rather, an award of attorney fees in a
child support enforcement case is generally left to the sound
discretion of the district court. See Connell v. Connell, 2010 UT
App 139, ¶ 27, 233 P.3d 836; see also Utah Code Ann. § 30-3-3(2)
(LexisNexis 2013) (permitting a district court to award attorney
fees to the party who substantially prevails but giving the
district court discretion to “award no fees or limited fees against
a party if the court finds the party is impecunious” or otherwise
“enters in the record the reason for not awarding fees”). It
appears that the commissioner, with the district court’s
approval, has already denied any fees related to the dental bill
judgment in Mother’s favor on the basis that it was equitable for
the parties to bear their own fees. Thus, we remand for the
district court to determine whether an award of attorney fees for
enforcing the child support obligation is appropriate, given that
Mother was the prevailing party in the contempt proceedings.

2.    Modification Proceedings

¶31 The modification proceedings, on the other hand,
involved a request to modify child support, in other words, to
establish a different support obligation. See Busche, 2012 UT App
16, ¶ 28 (noting that a modification proceeding is a child support
establishment proceeding). Thus, in deciding whether to award
Mother her attorney fees, the district court was required to
assess Mother’s need for money to pay fees, Father’s ability to
pay fees, and the reasonableness of the amount of fees requested.
See Connell, 2010 UT App 139, ¶ 28. The district court found that
Mother had “failed to sufficiently demonstrate a need for an
award of fees and costs.”12 We do not address whether this
finding is supported by the evidence but rather simply remand
for reconsideration because the district court did not distinguish
between the two types of fees at issue here and the court’s view
of the merits of Mother’s request may be affected by its

12. The district court did not make findings on the other two
factors.




20130871-CA                     20               2015 UT App 113
                          Gore v. Grant



reconsideration of the child support modification issue in any
event. In doing so, we express no opinion on the merits of
Mother’s request.

B.    Attorney Fees Incurred on Appeal

¶32 Finally, Mother requests that we award her the attorney
fees she incurred on appeal. “Generally, when the trial court
awards fees in a domestic action to the party who then
substantially prevails on appeal, fees will also be awarded to
that party on appeal.” Stonehocker v. Stonehocker, 2008 UT App 11,
¶ 52, 176 P.3d 476 (citation and internal quotation marks
omitted). Although Mother has prevailed on appeal in the sense
that she has successfully challenged the district court’s finding
that she was not the prevailing party in the contempt
proceedings and has obtained a rehearing of the modification
proceedings, she has not yet received an award of attorney fees
below, nor is such an award guaranteed on remand. Under these
circumstances, Mother’s conclusory request, unsupported by
any analysis or legal authority, that we “remand for an award of
attorney fees for both the district court and appellate
proceedings” does not provide a sufficient basis to warrant an
award of appellate attorney fees. See Utah R. App. P. 24(a)(9)
(requiring a party requesting attorney fees on appeal to “state
the request explicitly and set forth the legal basis for such an
award”). Accordingly, we deny her request.


                         CONCLUSION

¶33 We affirm the district court’s order that Mother pay
Father a security deposit to reside in the home. We reverse the
district court’s decision to modify the Agreement and its
decisions to deny attorney fees and remand for further
consideration of those issues. We deny Mother’s request for
attorney fees incurred on appeal.




20130871-CA                    21               2015 UT App 113